DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the turntable member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 claims a turntable member between the support member and aircraft floor, however this feature is not clear.  If the support member is attached to the track via the studs, how can it also be turnable?  It would seem that the studs inserted into the tracks would prohibit rotation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambarth et al. (US 2011/0080016) in view of .

Regarding claim 1, Lambarth et al. teaches a stretcher loading assembly comprising:
a support member, 92;
an elongate rail member, 20; 
an elongate traverse beam, 22, movably attached to the rail member; and 
a trolley assembly, 24, movably attached to the traverse beam, the trolley assembly including lifting means movable between a lowered position and a raised position, the lifting means adapted to support a stretcher in the raised position, see figure 1-3. 
	Lambarth et al. does not teach that the stretcher loading assembly is attachable to an aircraft floor or that the support member is twice as wide as the rail member.  Hewko teaches a support base, 243, for holding a stretcher loading assembly to an aircraft floor.  It would have been obvious to combine the support base of Hewko with stretcher loading assembly of Lambarth et al. in order to enable the stretcher loading assembly to be used in an aircrafy and to be secured to an airfact floor when in use, but movable when not in use.
  
Regarding claim 2, Hewko teaches the support member is attached to tracks, 273, attached to or incorporated into the aircraft floor.

Regarding claim 3, Hewko teaches the support member is attached to the tracks, 273, by a plurality of studs, 283, attached to the support member.

Regarding claim 4, Hewko teaches each of the plurality of studs is releasably and movably attached to one of the tracks, see column 14, lines 25+.

	Regarding claim 6, Hewko teaches the plurality of studs are oriented to fit into tracks that run in a substantially lateral direction relative to the aircraft when the support member is oriented in a substantially lateral direction relative to the aircraft, see figure 1.

Regarding claim 7, Hewko teaches one or more stop levers, 287, movable between a first position in which the plurality of studs are movable relative to the tracks and a second position in which the plurality of studs are secured relative to the tracks.

Regarding claim 8, Hewko teaches a plurality of spacers, 279 and 281, attached to the support member to support the support member on the aircraft floor.

Regarding claim 9, Hewko does not teach the specific dimensions of the support, however it would have been obvious to design the support member at least 1.5m in length and at least 500mm in width in order to stable support the stretcher loading assembly.

	Regarding claim 11, the combination of Lambarth et al. and Hewko teach the claimed subject matter, see above.

Regarding claims 12 and 13, Hewko teaches an aircraft, which encompasses both helicopter and fixed wing aircraft.

Regarding claims 14, 15, 18-20, the combination of Lambarth et al. and Hewko teach the claimed invention.

Claim 5, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambarth et al. in view of Hewko as applied to claim3 above, and further in view of Brown (US 2016/0244186).

Regarding claim 5, Hewko teaches tracks that run in a lateral direction relative to the aircraft, Hewko does not teach tracks that run in a longitudinal direction.  Brown teaches an aircraft including tracks that run in a longitudinal direction an freight supports that are secured to the tracks.  It would have been obvious to one of ordinary skill in the art to orient the tracks of Hewko longidtuinally, as taught by Brown, in order to achieve the predictable result of enable movement of the support longitudinally along the length of the aircraft.

Regarding claims 16 and 17, neither Lambarth et al. nor Hewko teach the straps as claimed.  Brown teaches tie down straps to secure freight to supports, see paragraph 0039.  It would have been obvious to one of ordinary skill in the art to combine the straps of Brown with the invention of Lambarth et al. and Hewko in order to further secure the stretcher within the aircraft.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



14 April 2022